internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc ebeo br2-plr-112441-99 date date legend school church year one dear this is in reply to your request for a ruling concerning whether a portion of the remuneration you receive for services performed for your employer can be designated as a parsonage_allowance and excluded from income pursuant to sec_107 of the internal_revenue_code code facts the taxpayer was ordained as a minister in year one by the church he is currently employed full time as a guidance counselor and teacher by the school the school is sponsored by six different congregations of the church four of the sponsoring congregations house branches of the school in their church facilities the school was incorporated in year one each of the six sponsoring congregations appoint two of their members to serve on the school board each congregation chooses how their representatives are selected and the length of time they will serve on the school board the sponsoring congregations through their respectively appointed board members are responsible for establishing school policies purchasing equipment and supplies maintaining facilities as well as approving and signing teacher contracts the school board elects its own officers from its number the treasurer of the school board is responsible for maintaining the financial records of the school and for presenting monthly financial statements to the school board representatives from each sponsoring congregation who serve on the school board report the financial operations of the school back to their respective congregations the sponsoring congregations make annual cash contributions to the school for each school year with each congregation setting its own level of support in the event that it becomes necessary to dissolve the school the school’s bylaws provide that all properties of the school shall become the sole property of the sponsoring congregations at the beginning of each academic year the taxpayer submits a request to the school board that a portion of the annual remuneration he receives from the school be designated as a parsonage_allowance the amount of the parsonage_allowance requested is determined by the taxpayer based on anticipated annual housing_expenses the school board approves the taxpayer’s request for a parsonage_allowance at the beginning of each academic year applicable law sec_107 provides that in the case of a minister_of_the_gospel gross_income does not include the rental value of a home furnished to him as part of his compensation or the rental allowance paid to him as part of his compensation to the extent used by him to rent or provide a home sec_1_107-1 of the income_tax regulations regulations provides that in order to qualify for the exclusion the home or rental allowance must be provided as remuneration for services which are ordinarily the duties of a minister_of_the_gospel in general the rules provided in sec_1_1402_c_-5 will be applicable to such determination examples of specific services the performance of which will be considered duties of a minister for purposes of sec_107 include the performance of sacerdotal functions the conduct of religious worship the administration and maintenance of religious organizations and their integral agencies and the performance of teaching and administrative functions at theological seminaries the issue in the present case is whether the taxpayer is receiving remuneration for services which are ordinarily the duties of a minister_of_the_gospel within the meaning of sec_107 sec_1_1402_c_-5 of the regulations provides that an ordained commissioned or licensed minister of a church is engaged in carrying_on_a_trade_or_business with respect to service performed by him in the exercise of his ministry or in the exercise of duties required by a religious_order unless an exemption under sec_1402 is effective service performed by a minister in the exercise of his or her ministry includes the ministration of sacerdotal functions the conduct of religious worship and the control conduct and maintenance of religious organizations including the religious boards societies and other integral agencies of such organizations under the authority of a religious body constituting a church or church denomination regulations sec_1_1402_c_-5 the pivotal question in this case is whether the taxpayer is engaged in the control conduct and maintenance of an integral agency of a religious_organization under the authority of a religious body constituting a church or church denomination sec_1_1402_c_-5 of the regulations provides that if a minister is performing service for an organization which is operated as an integral agency of a religious_organization under the authority of a religious body constituting a church or church denomination all service performed by the minister in the conduct of religious worship in the ministration of sacerdotal functions or in the control conduct and maintenance of such organization is in the exercise of his ministry service performed by a minister in the control conduct and maintenance of a religious_organization relates to directing managing or promoting the activities of such organization in revrul_70_549 1970_2_cb_16 the service held that an ordained minister who was serving as chairman of the department of education of a college that was held to be in practice an integral agency_of_a_church and any minister serving on the faculty of the college as a teacher or administrator was performing service in the exercise of his ministry within the meaning of sec_1_107-1 and sec_1_1402_c_-5 of the regulations the service held that the ministers are entitled to exclude from their gross_income a rental allowance to the extent allowable under sec_107 of the code and that remuneration paid to the ministers is subject_to the self-employment_tax under sec_1402 of the code in revrul_71_7 1971_1_cb_282 the service furnished guidance concerning whether a duly ordained minister who is employed as a member_of_the_faculty of a church-related college and whose duties do not include the conduct of religious worship or the ministration of sacerdotal functions is performing services as a minister of a church in exercise of his ministry for purposes of the federal_insurance_contributions_act fica and the self-employment contributions act seca in considering whether a minister serving on the faculty of a college is performing services in the exercise of his ministry it is necessary to determine a whether the college employing him is itself a religious_organization under the authority of a religious body constituting a church or church denomination or b if the college is not such a religious_organization whether the college is operated as an integral agency of such a religious_organization revrul_71_7 holds that the services performed by the ministers as heads of religious departments and as teachers and administrators on the faculty of a college that was an integral agency_of_a_church constitute the performance of services in the exercise of their ministry for purposes of fica and seca in revrul_72_606 1972_2_cb_78 the service considered whether a minister who served as the administrator of an old age home that was affiliated with a religious_organization was eligible for the housing allowance provided under sec_107 of the code the old age home designated an amount equal to the rent he actually paid as a rental allowance under sec_107 the revenue_ruling holds that the minister cannot exclude the rental allowance from his gross_income under sec_107 because the old age home is not an integral agency of a religious_organization in revrul_72_606 the service utilized a number of criteria to determine whether a church-related institution is an integral agency of a religious_organization these criteria include whether the religious institution incorporated the institution whether the corporate name of the institution indicates a church relationship whether the religious_organization continuously controls manages and maintains the institution whether the trustees or directors of the institution are approved or must be approved by the religious_organization or church whether trustees or directors may be removed by the religious_organization or church whether annual reports of finances and general operations are required to be made to the religious_organization or church whether the religious_organization or church contributes to the support of the institution whether in the event of the dissolution of the institution its assets would be turned over to the religious_organization or church the absence of one or more of these characteristics will not necessarily be determinative in a particular case based on the above criteria we conclude that the school is an integral agency of the church each of the six sponsoring congregations appoint two of their members to serve on the school board and each is free to remove and or replace its own representatives at will the sponsoring congregations through their respectively appointed board members establish school policies purchase equipment and supplies maintain facilities as well as approve and sign teacher contracts the school board elects its own trustees and officers from among the board members appointed by the congregations each member of the school’s staff is required to sign a statement of faith embracing church doctrine the treasurer of the school board presents monthly financial statements to the school board and it is the responsibility of the members to report the financial operations of the school back to their respective congregations the six sponsoring congregations provide annual cash contributions to the school additionally four of the sponsoring congregations house branches of the school in their church facilities in the event of dissolution of the school its assets would become the sole property of the sponsoring congregations under sec_1402 and the regulations thereunder an ordained commissioned or licensed minister who is performing services in the control conduct or maintenance of an integral agency_of_a_church is engaged in performing services in the exercise of his ministry for purposes of seca sec_1_107-1 of the income_tax regulations provides that the rules of sec_1402 apply in determining what duties constitute the duties of a minister_of_the_gospel under sec_107 revenue rulings and hold that ministers who serve on the faculty of a college that is an integral agency_of_a_church but do not perform any ecclesiastical duties are engaged in performing services in the exercise of their ministry and hence are eligible to exclude a portion of their compensation as a rental allowance under sec_107 of the code in the present case the school is an integral agency of the church the taxpayer is an ordained minister of the church who teaches on the faculty of the school we therefore conclude on the basis of the preceding authorities that the services performed by the taxpayer are in the exercise of his ministry under sec_1402 and constitute the duties of a minister_of_the_gospel under sec_107 based on the foregoing we conclude that the taxpayer is performing services which are ordinarily the duties of a minister_of_the_gospel because he is an ordained minister of the church and is performing teaching services for an integral agency of the church the taxpayer is therefore entitled to exclude from his gross_income amounts that are properly designated as a housing allowance under sec_107 of the code and the applicable regulations for the years at issue in this regard prior to payment of the parsonage_allowance each year the school board must designate the amount_paid as such allowance pursuant to official action see regulations sec_1_107-1 the designation of an amount as a rental allowance may be evidenced in an employment contract in minutes of or in a resolution by the school board or in its budget or in any other appropriate instrument evidencing such official action id additionally the amount of the parsonage_allowance which may be excluded from the taxpayer’s gross_income each year is limited to the lesser_of the following amounts the amount actually used to provide a home the amount officially designated as a rental allowance or the fair rental value of the home see revrul_71_280 1971_2_cb_92 the remuneration received by the taxpayer from the school is income received from a trade_or_business for purposes of seca unless a valid election has been filed under sec_1402 of the code and is therefore subject_to the self-employment_tax under sec_1401 of the code no opinion is expressed concerning the federal tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely jerry e holmes chief branch two office of the associate chief_counsel employee_benefits and exempt_organizations
